DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62, 15, 16, 26, 84-88, 90-94, 96, 100-101 and 104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,471,852. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are also directed to a method for processing a methane-containing inflow gas to produce outflow gas products, comprising directing the methane-containing inflow gas into a system comprising: a gas delivery subsystem, a plasma reaction chamber, a microwave subsystem, a vacuum subsystem, and an effluent separation and disposal subsystem; i. wherein the gas delivery subsystem is in fluid communication with the plasma reaction chamber and directs the methane-containing inflow gas into the plasma reaction chamber, the gas delivery subsystem comprising a delivery conduit and a gas injector, wherein the gas injector comprises an injector body comprising two or more separate gas feeds, a first gas feed conveying the methane-containing inflow gas into the plasma reaction chamber through a first set of one or more nozzles, and a second gas feed conveying a hydrogen-rich reactant gas into the plasma reaction chamber through a second set of one or more nozzles, wherein the delivery conduit is in fluid communication with the gas injector, wherein the delivery conduit comprises a feed gas conveying circuit that delivers the methane-containing inflow gas into the gas injector, wherein the delivery conduit further comprises an auxiliary gas conveying circuit that delivers the hydrogen-rich reactant gas into the gas injector, wherein the methane-containing inflow gas is delivered through the gas injector and into the plasma reaction chamber through a first pathway, and the hydrogen-rich reactant gas is delivered through the gas injector, and into the plasma reaction chamber through a second pathway that is separate from the first pathway, and wherein the gas delivery subsystem conveys the methane-containing inflow gas and the hydrogen-rich reactant gas into the plasma reaction chamber such that the ratio of the methane to the hydrogen is about 1:1 to about 1:3; ii. wherein the plasma reaction chamber is disposed within an elongate reactor tube, the elongate reactor tube having a proximal end and a distal end and being dimensionally adapted for interaction with the microwave subsystem, iii. wherein the microwave subsystem comprises an applicator that interacts with the elongate reactor tube by directing the microwave energy into the plasma reaction chamber, wherein the plasma reaction chamber is disposed in a region of the elongate reactor tube that passes through the applicator and intersects it perpendicularly, wherein the microwave subsystem produces microwave energy and directs the microwave energy into the plasma reaction chamber to energize the methane- containing inflow gas and the hydrogen-rich reactant gas within the region of the elongate reactor tube to form a non-thermal plasma, and wherein the non-thermal plasma transforms the methane in the methane- containing inflow gas and the hydrogen in the hydrogen-rich reactant gas into the outflow gas products, wherein the outflow gas products comprise acetylene and hydrogen; wherein the outflow gas products flow within the plasma reaction chamber towards the distal end of the elongate reactor tube and emerge from the distal end to form an effluent stream that enters an effluent separation and disposal subsystem in fluid communication with the elongate reactor tube, iv. wherein the effluent separation and disposal subsystem comprises at least one of a hydrogen separation subsystem for removing the hydrogen from the effluent stream, an acetylene separation subsystem for removing the acetylene from the effluent stream, an adsorption column for removing higher-order hydrocarbons, and a temperature swing adsorber for removing higher acetylenes from the effluent stream, and v. wherein the vacuum subsystem maintains a first reduced pressure environment for the outflow gas products passing through the effluent separation and disposal system and wherein the first reduced pressure environment is between about 120 and about 280 Torr.
	The differences between the patented claims and the instant claims is that the patented claims have additional limitations such as, a temperature swing adsorber for removing higher acetylenes from the effluent stream, and a vacuum subsystem to maintain a first reduced pressure environment for the outflow gas products passing through the effluent separation and disposal system and wherein the first reduced pressure environment is between about 120 and about 280 Torr.  Therefore, the patented claims anticipate the instant claimed invention since it teaches all the limitation of the present claims.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to arrive at the presently claimed invention by having the disclosure of the patented claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62, 15, 16, 26, 84-88, 90-94, 96, 100-101 and 104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-21 and 23-26 of copending Application No. 17/402,979 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are also directed to a method for processing a methane-containing inflow gas to produce outflow gas products, comprising directing reactants into a system comprising: a gas delivery subsystem, a plasma reaction chamber, a microwave subsystem, a vacuum subsystem, and an effluent separation and disposal subsystem; i. wherein the gas delivery subsystem is in fluid communication with the plasma reaction chamber and directs the reactants into the plasma reaction chamber, the gas delivery subsystem comprising a delivery conduit and a gas injector, wherein the reactants consist of gaseous reactants, wherein the gaseous reactants comprise the methane-containing inflow gas and a hydrogen-rich reactant gas; wherein the gas injector comprises an injector body comprising two or more separate gas feeds, a first gas feed conveying the methane-containing inflow gas into the plasma reaction chamber through a first set of one or more nozzles, and a second gas feed conveying  the hydrogen-rich reactant gas into the plasma reaction chamber through a second set of one or more nozzles, wherein the delivery conduit is in fluid communication with the gas injector, wherein the delivery conduit comprises a feed gas conveying circuit that delivers the methane-containing inflow gas into the gas injector, wherein the delivery conduit further comprises an auxiliary gas conveying circuit that delivers the hydrogen-rich reactant gas into the gas injector, each of the methane-containing inflow gas and the hydrogen-rich reactant gas being delivered into the gas injector, through the gas injector, and into the plasma reaction chamber through a separate pathway, and wherein the gas delivery subsystem conveys the methane-containing inflow gas and the hydrogen-rich reactant gas into the plasma reaction chamber such that the ratio of the methane to the hydrogen is about 1:1 to about 1:3; ii. wherein the plasma reaction chamber is disposed within an elongate reactor tube, the elongate reactor tube having a proximal end and a distal end and being dimensionally adapted for interaction with the microwave subsystem, iii. wherein the microwave subsystem comprises an applicator that interacts with the elongate reactor tube by directing the microwave energy into the plasma reaction chamber, wherein the plasma reaction chamber is disposed in a region of the elongate reactor tube that passes through the applicator and intersects it perpendicularly, wherein the microwave subsystem produces microwave energy and directs the microwave energy into the plasma reaction chamber to energize the methane- containing inflow gas and the hydrogen-rich reactant gas within the region of the elongate reactor tube to form a non-thermal plasma, and wherein the non-thermal plasma transforms the methane in the methane- containing inflow gas and the hydrogen in the hydrogen-rich reactant gas into the outflow gas products, wherein the outflow gas products comprise acetylene and hydrogen; wherein the outflow gas products flow within the plasma reaction chamber towards the distal end of the elongate reactor tube and emerge from the distal end to form an effluent stream that enters an effluent separation and disposal subsystem in fluid communication with the elongate reactor tube, and iv. wherein the effluent separation and disposal subsystem comprises at least one of a hydrogen separation subsystem for removing the hydrogen from the effluent stream, an acetylene separation subsystem for removing the acetylene from the effluent stream, an adsorption column for removing higher-order hydrocarbons, and a temperature swing adsorber for removing higher acetylenes from the effluent stream.
The differences between the co-pending claims and the instant claims is that the co-pending claims have additional limitations such as, a temperature swing adsorber for removing higher acetylenes from the effluent stream, and a vacuum subsystem to maintain a first reduced pressure environment for the outflow gas products passing through the effluent separation and disposal system and wherein the first reduced pressure environment is between about 120 and about 280 Torr.  Therefore, the co-pending claims anticipate the instant claimed invention since it teaches all the limitation of the present claims.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to arrive at the presently claimed invention by having the disclosure of the patented claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US 2019/00469947 to Strohm is the closet prior art of record.  However, Strohm does not teach a specific method for producing hydrogen and acetylene from methane and hydrogen as claimed. Instead, Strohm describes producing a graphitic material or other desired carbon-enriched material and hydrogen-enriched material from a precursor, plasma forming material, and a plasma promoter material (such as carbon black, graphite, activated carbon, etc.). See Strohm's working examples describe a method of processing methane into graphene using non-thermal plasma using the plasma forming gas, argon, and using carbon black as the plasma promoter (paragraphs [0073] and [0074]). Strohm therefore describes a process for producing a materially different product than that of the present claims. 
Strohm also differs from the claimed method because Strohm requires the presence of a plasma promoter material, for example, carbon black, coal, biochar, and activated carbon particles to promote the generation of the non-thermal plasma. As discussed above, the working example uses carbon black as the plasma promoter material to form graphene. The presently claimed method does not use such a plasma promoter material nor is the production of a carbon- enriched product such as graphene, the purpose of the process. Instead, the present claims require that the methane-containing inflow gas and the hydrogen-rich reactant gas are energized to form a non-thermal plasma. This is different from Strohm which exposes the plasma promoter material and the plasma forming material to microwave radiation in order to generate the non- thermal plasma, with the resulting production of the carbon-enriched material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/            Primary Examiner, Art Unit 1622